Per Curiam:

The plaintiff sued the defendant for attorney fees. The jury returned a verdict for a sum which is fair and reasonable compensation for the services performed, and judgment was rendered accordingly. The defendant appeals.
The case was as well tried as the ordinary lawsuit, and none of the matters upon which error is assigned vitiates the result.
The action being one of quantum meruit, it was entirely proper for the plaintiff to show his professional qualifications and standing, and the testimony objected to was pertinent to those facts. The effect of the employment of other counsel on the proper size of the plaintiff’s fee was fairly presented by the evidence. The friendly relationship of the plaintiff to his client did not affect the pecuniary value of his services. The hypothetical questions were fair and not open to the hypercritical objections made to them. The amount and value in controversy were proper facts to be taken *118into consideration, but it was not necessary that the exact amount and value should be precisely proved. It is not fatal to.a hypothetical question that it includes the personal knowledge of the expert witness when the extent of that knowledge is proved, so that the actual basis of the witness’s opinion is in fact disclosed. The instructions were not misleading or incorrect in any important particular, and were adequate for the information of the jury.
It is not necessary to follow the defendant through his minute analysis of the proceedings. He suffered no prejudice to any substantial right, and the judgment of the district court is affirmed.